PER CURIAM:
Union Trust Company of Maryland and its insurer, United States Fidelity and Guaranty Company, appeal from a judgment of the United States . District Court for the Southern District of New York, Charles S. Haight, Jr., J., dismissing all their claims against the Federal Reserve Bank of New York and three other banks. We find persuasive and adopt Judge Haight’s reasoning in his two opinions dismissing appellants’ complaints, 590 F.Supp. 486 (S.D.N.Y.1984); 620 F.Supp. 361 (S.D.N.Y.1985), and believe that the result reached in this case is correct. Accordingly, we affirm the judgment of the district court.1

. Appellants’ motion to enlarge the record is denied.